Mr. Justice Farmer delivered the opinion of the court: This is an appeal from a judgment of the county court of Cook county overruling certain objections of appellant to a judgment and order of sale of appellant’s property for non-payment of taxes. The objections are the same and to the same taxes as in the case of People v. Day, (ante, p. 543,) and the decision in that case decides all questions here, raised. The judgment in this case must be the same as the judgment in that case. The judgment of the county court is affirmed in part, reversed in part and the cause remanded. Reversed in part and remanded.